DETAILED ACTION

	This action is responsive to amendments and arguments filed 11/19/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not fairly teach or suggest the limitations of claim 6, specifically that the at least one scan data processing rule indicates a product of the barcode data is not to be scanned with the particular scanning device, in view of all other limitations present in the claims.
Naumovsky (2011/0297747) teaches that the barcode data entered on a GPS which applies a processing rule indicating the location of a vehicle to a server which thereby identifies the lot which the vehicle is in.  Naumovsky is silent as to that the at least one scan data processing rule indicates a product of the barcode data is not to be scanned with the particular scanning device.
Etten (2008/0230607) teaches multiple readers for verifying an optical reader including verifying through an indicia reading sequence which contains test information, also known as processing rules.  Etten is silent as to that the at least one scan data 
Poole (2015/0302393) teaches that a mobile phone scans validation data which allows a transaction to verify a user through tokencode and login information.  Poole does not teach that this indicia indicates that a device may not be used, merely identifying the user.
Nakagawa (2012/0125992) teaches that a barcode reader adds identification data for specifying the barcode reader to barcode data, then transmits it to a PC which transmits the data to a host.  Nakagawa is silent as to that this data includes forbearance data indicating that prohibits use of a device.
Stefani (2011/0284627) teaches a bar code enabled device which communicates data from a boarding pass to a server, including sending device identification data appended to the boarding pass data.  This data does not indicate which device is prohibited from being used, however.
Overall, examiner finds the art silent on that read indicia identifying a barcode scanner indicates a device which the data is not to be scanned on; instead, examiner finds verification and identification systems, which are all positive pathways to device scanning as opposed to negative lists of devices which may not be used.
Claim 17 is allowed for the same reasons as discussed above.  Claims 7-16 and 18-20 depend upon claims 6 and 16, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID TARDIF
Examiner



/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876